DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/18/22.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Allowable Subject Matter
2. 	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The primary
reasons for allowance is that the prior art does not anticipate or make obvious the
provisions of “a displacement portion having a planar profile and one side coupled at
an acute angle to the frame to resiliently deform based on applied external pressure
and another side freely disposed above a sensing surface of the force sensor” in
combination with the other limitations presented in claim 1, “a force sensor
disposed on another surface of the frame” and “the frame and the first sidewall are
configured to resiliently deform based on applied external pressure” in combination
with the other limitations presented in claim 8 and “a button member, disposed on the surface of the frame, spaced apart from the displacement portion” in combination with the other limitations presented in claim 14. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/4/22